Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 AMENDMENT NO. 1 TO SHARE LENDING AGREEMENT This Amendment No. 1, dated as of December 18, 2007 (the  Amendment ), to the Share Lending Agreement, dated as of December 12, 2007 (the  Agreement ), is entered into between The Great Atlantic & Pacific Tea Company, Inc. (the  Company  or the  Lender ) and Lehman Brothers International (Europe) Limited (  Borrower ), through Lehman Brothers Inc., as agent for Borrower
